Title: To Benjamin Franklin from George Scott, [28 January? 1780]
From: Scott, George
To: Franklin, Benjamin


Sir
Paris, Friday evening [January 28, 1780?]
I did myself the pleasure to give you a call yesterday but was not luckey enough to find you at home. I purpose to depart for Lyons &c in 2 or 3 Days & have been today with Mr. Frin to consult about a pass; he says it is necessary but may be attended with a delay of a Week or 10 Days, unless I had good friends to assist me— In Short he advised me to ask the favour of your assistance, saying that by your interference it would be granted immediately.
May I beg the favour of you to do me this pleasure, tomorrow if it be possible & you’l infinitely oblige Sir, Your mo: Obedt Servt.
Geo: Scott
N.B. I have wrote our friend, & told him what you desired me to say. The pass must be from Marseilles for Naples.

 Addressed: The Honourable / Benj: Franklin Esqr. / Passey
Notation: Geo: Scott